COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Cecilia Reyes v. Solution Haus Group LLC

Appellate case number:     01-20-00740-CV

Trial court case number: 1158863

Trial court:               County Civil Court at Law No. 1 of Harris County

        The clerk’s record was filed at no cost to appellant, indicates appellate is indigent, and
contains a Statement of Inability to Afford Costs on Appeal. The court reporter advised this
court that appellant had not requested the filing of the reporter’s record. This court advised
appellant that the reporter’s record had not been filed because appellant failed to request it or
failed to make payment arrangements.
        A party who files a statement of inability in the trial court cannot be required to pay costs
and fees on appeal except by order of the trial court or this court. See TEX. R. CIV. P. 145(a);
TEX. R. APP. P. 20.1(b). The record contains no order requiring appellant to pay costs and
therefore, appellant is entitled to appeal without payment of costs.
       Appellant is not responsible for payment for the reporter’s record, but she must request
the preparation and filing of the reporter’s record. Accordingly, appellant must request the
preparation of the record and advise this Court of her request within 10 days of the date of this
order. The court reporter must file the reporter’s record in this Court within 30 days of the date
of appellant’s request for the record.
         If appellant does not timely request the reporter’s record, the court may require appellant
to file a brief without the benefit of the reporter’s record.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: March 30, 2021